PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/269,784
Filing Date: 19 Sep 2016
Appellant(s): MEYER et al.



__________________
G. Harley Blosser
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 103(a) rejection of claim 13 using only Ishida and Gustafson and the 103(a) rejection of claim 8 using only Ishida, Gustafson and Norddahl. The rejections of claim 8 and 13 which also utilize Callahan are still present.

(2) Response to Argument
The examiner firstly notes the lack of arguments for independent claim (claim 10) under 35 U.S.C. 101 and 35 U.S.C. 103(a) and interprets the lack of arguments as conceding to the rejection for the independent claim. The examiner additionally notes the rejections of claims 6, 11 and 12 under 35 U.S.C. 101, claim 12 under 35 U.S.C. 112(d) and claims 1, 2, 6, 7, 9. 11, 12 and 14-24 under 35 U.S.C. 103(a) and interprets the lack of arguments for these claims as also conceding to the rejections of these claims. 
The first error that the Appellant’s allege in the Office Action is that the structural features of a lagoon configured to admix carbon dioxide, bacteria and oxygen and an infusion point of the hydrogen sulfide stream at the appropriate depth are not, in combination, naturally occurring. A lagoon itself is naturally occurring, the presence of carbon dioxide, bacteria and oxygen are also naturally occurring in a lagoon as well. The claim only states that a “stream” of hydrogen sulfide-containing gas having a discharge at about two to thirty feet below a surface of the water and this portion of the limitation can easily be read on naturally occurring bacteria which are present in a lagoon which are two to thirty feet below the surface of the water which produce hydrogen sulfide. The hydrogen sulfide that the bacteria would produce would be considered to be a “stream” of hydrogen sulfide-containing gas as the bacteria 
The second error that the Appellant’s allege in the Office Action is that one skilled in the art would not look to combine the systems of Ishida and Gustafson and would not deem it obvious to arrive at the system of Appellant’s claim 13. Gustafson is not utilized for the teaching of adding hydrogen sulfide-containing gas stream to an open air lagoon, rather the reference of Ishida is utilized for the teaching of adding a hydrogen sulfide-containing gas stream to a chamber and then the reference of Gustafson is utilized for the teaching of utilizing a lagoon instead of a tank to process a hydrogen sulfide-containing gas stream. The combination of Ishida and Gustafson teach having a hydrogen sulfide-containing gas stream discharged below the surface of the water in a lagoon. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using an alternating current to promote algal growth) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant’s further argue that it is a simple matter of substituting one known component (a tank) with another (a lagoon) as many elements are not accounted for. The replacing of the tank with a lagoon is a simple matter of replacing the structure of what holds the water, the other limitations to which the Appellant is referring to do not directly deal with the specific structure of what holds the water, as structure which holds the water in the desired way would be capable of being utilized and in this case, as the claim specifies a lagoon, the replacement of the tank as recited in Ishida with the lagoon as recited in Gustafson would have been a simple structural replacement and would have been obvious to one of ordinary skill in the art. 
The third error that the Appellant’s allege in the Office Action is that requiring the structure of an open air lagoon, configured with a stream of hydrogen sulfide infused at a specific location (well below surface, i.e., 2 to 30 feet below) and requiring inclusion of carbon dioxide, bacteria and oxygen within the mixture, are not merely matters of “the manner of operating the apparatus” or “to the material worked upon by the apparatus”. Firstly, the office action does not allege that the structure of an open air lagoon is related to the manner of operating the apparatus or to the material worked upon by the apparatus. The office action states “the hydrogen sulfide-containing gas stream having a discharge being disposed below the surface of the water, wherein the chamber receives a hydrogen sulfide-containing gas at a location having sufficient carbon dioxide, oxygen and bacteria, whereby at least a portion of a hydrogen sulfide is converted to an elemental sulfur” are related to the manner of operating the apparatus or to the material worked upon by the apparatus. The limitation regarding the at a location having sufficient carbon dioxide, oxygen and bacteria for converting hydrogen sulfide to elemental sulfur is the intended use of the carbon dioxide, oxygen and bacteria as the claim clearly states the that these components are for converting the hydrogen sulfide and therefore are considered to be the intended use of the claimed amounts. Further, elemental sulfide is not structure, the conversion to elemental sulfide is what the structure is doing and not structure of the claim itself. The examiner notes that the combination of Ishida and Gustafson alone is no longer being utilized for the teaching of having the hydrogen sulfide-containing gas about two to thirty feet below a surface of the water. 
The fourth error that the Appellant’s allege in the Office Action is that the examiner has failed to offer any evidence that Norddahl uses the same basic system and is based on the same chemistry as the other prior art systems. To combine the reference of Norddahl, the office does not need to show that the references need use the same basic system nor does the office need to show the references are based on the same chemistry. The office needs to show that the Ishida and Norddahl are analogous art and as both references are dealing with the removal sulfur from a gas, both references are considered to be analogous art. Therefore, the use of a pressure swing adsorption unit as disclosed on Norddahl would have been obvious to add to the reference of Ishida arriving at the claimed invention. 
The fifth error that the Appellant’s allege in the Office Action is that the reference of Callahan fails to motivate along with the other references to arrive at claims 8 and 13. The examiner firstly notes that these claims are apparatus claims and as long as the apparatus is capable of adding a hydrogen sulfide-containing gas stream through the pipe of Ishida, the prior art would render the claim as obvious. The fact that Callahan teaches the insertion of air at 26 feet and that Callahn is a process of desulfurization of biological sludge and only reduces the hydrogen sulfide in the sludge does not prevent the ability for the 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798        
                                                                                                                                                                                                /LYLE ALEXANDER/ Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.